DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12, recites “at least one of the second arm assembly”, renders the claim indefinite because it is unclear it is referring to at least one of the second arm of the arm assembly or there is another “the second arm assembly?”.  For the purpose of examination and as best understood the limitation is interpreted to mean that “the second arm of the arm assembly.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dicarlo (9622530).


Regarding claims 1, 18, Dicarlo discloses a helmet accessory mount system (fig.6 and the annotated figure below) comprising: a shroud (see the annotated figure below) configured to be coupled to a helmet; and an arm assembly (see the annotated figure below or including elements a first arm, a second arm 100…) including a first arm (see the annotated figure below) rotatably coupled to the shroud and a second arm rotatably coupled to the first arm (see the annotated figure below), the second arm including an accessory interface (10,110) configured to couple to an accessory, wherein the arm assembly is moveable from a deployed position to at least one storage position (col.6, lines 10-34 and fig.5), but does not disclose wherein the accessory interface is positioned between the arm assembly and the shroud when the arm assembly is in the at least one storage position.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that when the element 110 sliding inward as in figure 5, the element 110 is configured to position between the shroud and the arm assembly or (the first arm and the second arm). 

Regarding claims 4-6, Dicarlo does not disclose functional limitations wherein the at least one storage position includes a first storage position and a third storage position, wherein the accessory interface is positioned between the arm assembly and the shroud when the arm assembly is in the first storage position proximate the front of the helmet closest to a user's forehead, and wherein the accessory interface is positioned proximate a top of the helmet closest to an uppermost portion of a user's head in the third storage position; wherein the at least one storage position includes a first storage position and a second storage position, wherein the accessory interface is positioned between the arm assembly and the shroud when the arm assembly is in the first storage position proximate the front of the helmet closest to a user's forehead, and wherein the arm assembly is positioned between the accessory interface and the shroud and proximate the front of the helmet closest to a user's forehead in the second storage position; wherein the first arm is rotationally fixed relative to the shroud as the arm assembly moves from the deployed position to the second storage position; wherein the second arm rotates relative to the first arm as the arm assembly moves from the deployed position to the second storage position.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention recognize that the system of Dicarlo is configured to position as the claimed invention, such modification would be considered a mere of design choice involves routine skill in the art of reposition of accessory as relative to the shroud and arm assembly.
 
Regarding claim 8. Dicarlo does not disclose wherein the second arm flips from the deployed position to the second storage position. 

9. (Currently Amended) The helmet accessory mount system of claim 1, further comprising: an accessory coupled to the accessory interface, wherein the first arm is positioned within a recess of the accessory when the arm assembly is in the at least one storage position. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention recognize that the system of Dicarlo is configured to position as the claimed invention, such modification would be considered a mere of design choice involves routine skill in the art of reposition of accessory as relative to the shroud and arm assembly.

Regarding claim 10, further comprising: an accessory (102) coupled to the accessory interface, but does not disclose wherein the accessory is within 150 millimeters of a surface of a helmet when the accessory is in at least the at least one storage position.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the assessor is configured to position as the claimed invention, such modification would be considered a mere of design choice involves routine skill in the art of reposition of accessory as relative to the shroud and arm assembly.
Regarding claim 12, Dicarlo discloses wherein the second arm of the arm assembly and the shroud includes a locking element (see the annotated figure) selectively prevents the arm assembly from moving relative to the shroud the opening of the shroud when the arm assembly is in the deployed position.

Regarding claims 14-15, Dicarlo does not disclose the functional limitation such as “wherein the first arm rotates relative to the shroud and the second arm rotates relative to the first arm when the arm assembly moves from the deployed position to the at least one storage position; wherein the first arm and the second arm rotate simultaneously when the arm assembly moves from the deployed position to the at least one storage position”.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention recognize that the system of Dicarlo is configured to position as the claimed invention, such modification would be considered a mere of design choice involves routine skill in the art of reposition of accessory as relative to the shroud and arm assembly.

    PNG
    media_image1.png
    372
    555
    media_image1.png
    Greyscale

Regarding claim 16, Dicarlo discloses the helmet accessory mount system of claim 1, wherein the helmet includes an outer surface (fig.6), wherein the accessory includes an accessory surface (fig.6 shows element 102 having a surface), but does not disclose a distance from the outer surface to the accessory surface is less than one inch when the arm assembly is in the at least one storage position.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configured as the claimed invention, such modification would be considered a mere design choice involves routine skill in the art of positioning of the accessory with respective to the helmet.
Regarding claim 17, Discarlo discloses the helmet accessory mount system of claim 1, wherein the second arm is adjacent opposing sides of the first arm when the arm assembly is in the at least one storage position (see the annotated figure above).

Regarding claim 19, Dicarlo does not disclose the functional position such as 
The accessory interface is configured to be proximate a top of the helmet closest to an uppermost portion of a user’s head when the accessory interface is in a third position of the plurality of storage positions.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure as the claimed invention, such modification would be considered a mere design choice involves routine skill in the art of positioning of the accessory with respective to the helmet.

Regarding claim 20, Dicarlo discloses a helmet accessory mount system (fig.6) comprising: a shroud (see the annotated figure above) including an opening and configured to be coupled to a helmet; an arm assembly including a first arm rotatably coupled to the shroud and a second arm rotatably coupled to the first arm; and an accessory interface coupled to the second arm and configured to couple to an accessory (see the annotated figure above), wherein the arm assembly is moveable from a deployed position to at least one storage position (see at least fig.7 and col.6, lines 10-34), but does not disclose wherein the accessory is configured to be positioned between the accessory interface and the helmet when the arm assembly is in the at least one storage position.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that when the element 110 sliding inward as in figure 5, the element 110 is configured to position between the shroud and the arm assembly or (the first arm and the second arm).  

Furthermore, the second arm includes a locking element (see the annotated figure above) releasably attaching to the opening of the shroud when the arm assembly is in the deployed position.

Allowable Subject Matter
Claims 11 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732